Case: 18-12373     Date Filed: 11/08/2019   Page: 1 of 25




                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 18-12373
                           ________________________

                       D.C. Docket No. 7:16-cv-00843-LSC



PHILLIP CORDELL FIKES,
as the personal representative of the Estate of Phillip David Anderson,

                                                  Plaintiff - Appellee,

versus

RON ABERNATHY, et al.,

                                                  Defendants,

PATRICK COLLARD,
KENNETH ABRAMS,

                                                  Defendants - Appellants.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                               (November 8, 2019)
                Case: 18-12373        Date Filed: 11/08/2019       Page: 2 of 25


Before MARCUS, JULIE CARNES, and KELLY, * Circuit Judges.

PER CURIAM:

       Phillip Anderson died of a perforated duodenal ulcer while in custody at the

Tuscaloosa County jail. Phillip Fikes, his son and the personal representative of

his estate, brought this civil rights action against Deputy Sergeant Kenneth Abrams

and Detention Officer Patrick Collard and other officials, alleging that they acted

with deliberate indifference to Anderson’s serious medical needs in violation of the

Eighth Amendment. Abrams and Collard moved for summary judgment on the

basis of qualified immunity; the district court denied the motion. Abrams and

Collard then filed this interlocutory appeal.

       After careful review, we affirm. The facts taken in the light most favorable

to Fikes state a violation of Anderson’s clearly established constitutional rights. A

jail official who knows that an inmate is suffering from a serious medical condition

and is deliberately indifferent to his needs violates the Constitution. This summary

judgment record, when taken in Fikes’s favor, shows that Abrams and Collard

interacted with Anderson repeatedly during his short time in custody, that his

serious and intensifying need for further medical treatment was clear and obvious

to a lay observer, and that Abrams and Collard mocked and ignored the inmate’s




*
 Honorable Paul J. Kelly, Jr., United States Circuit Judge for the Tenth Circuit, sitting by
designation.
                                                 2
              Case: 18-12373     Date Filed: 11/08/2019    Page: 3 of 25


complaints. If these allegations are true, Officers Collard and Abrams are not

entitled to qualified immunity and we affirm the judgment of the district court.

                                          I.

      Because we are reviewing the district court’s denial of summary judgment,

we begin with a description of the facts taken in a light most favorable to the

plaintiff and our decision must accept those facts. Feliciano v. City of Miami

Beach, 707 F.3d 1244, 1247 (11th Cir. 2013). Phillip Anderson was arrested on

February 7, 2015, on an outstanding warrant for contempt of court after he failed to

appear at a child support hearing. During the intake process at the Tuscaloosa

County jail that day, Anderson reported that he had health issues and took three

daily medications -- propananol for hyperthyroidism, albuterol for COPD, and

tromodol for shoulder pain. On February 9, 2015, Anderson saw Dr. Phillip Bobo,

a doctor employed by a nonprofit that provided medical services for the jail. Dr.

Bobo prescribed naproxen, an anti-inflammatory drug, which Anderson took

several times before refusing to take this medicine. Fikes claims that Anderson

never received his usual daily medication. On February 12, Anderson’s daughter

Erica Fikes visited the jail to deliver his thyroid medication, but she was told that

she could not give it to him because it was not in its original box, although the

medication was in the original bottle.




                                           3
             Case: 18-12373     Date Filed: 11/08/2019   Page: 4 of 25


      Anderson was ill throughout his short time in jail, suffered severe pain, and

was unable to keep food down. Appellants Kenneth Abrams, a deputy sergeant in

the Tuscaloosa County Sheriff’s Office, and Patrick Collard, a detention officer,

were shift supervisors covering the area where Anderson was held. Collard

worked on five of the eight days leading up to Anderson’s death, and Abrams

worked on four.

      Two inmates in Anderson’s cellblock claimed that “Abrams and Collard

bull[ied] Mr. Anderson by making fun of him and yelling at him to get up and quit

faking . . . even though it was obvious that Mr. Anderson was in terrible pain and

just getting worse by the day.” Decl. of Kenneth Brifford at 3; Decl. of Eric Ligon

at 3. Each of them recalled that Abrams and Collard “told Mr. Anderson that they

knew he was just faking it.” Brifford Decl. at 6; Ligon Decl. at 6. Another inmate

said that “Abrams and Collard were well aware of [Anderson’s condition] and

were a big part of the problem.” Decl. of Gaffery Buggs at 2. This inmate recalled

that Abrams and Collard “bull[ied]” Anderson and accused him of faking his

condition. He added that Abrams and Collard “seemed to have no interest

whatsoever in getting [him] the medical care he needed for his condition.” Id. at 4.

      On Friday, February 13, Anderson was given medication for constipation,

including milk of magnesia and a fleet enema. The next evening, Detention

Officer Jeremiah Van Horn told the supervisor on duty that Anderson was


                                         4
               Case: 18-12373   Date Filed: 11/08/2019   Page: 5 of 25


complaining of stomach pain and shortness of breath and that he had been unable

to eat for a number of days. Van Horn later said that he “thought Mr. Anderson

was in very seriously bad shape and needed immediate medical attention,” and

“that whatever the nurses had been doing for him obviously was not working as he

was in terrible pain, short of breath, and barely able to move.” Decl. of Jeremiah

Van Horn at 3. He added that Anderson “was in obviously serious, critically bad

shape in need of serious medical treatment,” and “[e]veryone present could see

that.” Id. at 5.

       The supervisor called a nurse, who reported that Anderson was receiving

treatment for constipation. Another nurse said that her superiors had told her that

“Anderson [was] not going to the hospital no matter what,” and she was not willing

“to lose her job over it by sending him to the hospital.” Later, Anderson was taken

to the jail’s medical clinic. Two nurses took his temperature and blood pressure

and consulted with Dr. Bobo, who said he could not see Anderson until Monday,

February 16th, two days later. Anderson received a liquid medication that he

could not keep down; he was taken back to his cell. Around 11 p.m. on Saturday,

February 14th, the supervisor and two other detention officers saw Anderson lying

on his bed in pain, groaning and holding his stomach, and unable to speak.

Medical staff again told the detention officers that Anderson was being treated for

constipation and said that he would be put on a liquid diet the following day.


                                         5
              Case: 18-12373    Date Filed: 11/08/2019    Page: 6 of 25


      After midnight, two more detention officers responded to noises coming

from Anderson’s cellblock. They saw Anderson lying on the floor, moaning and

holding his stomach, which was visibly distended. They alerted a nurse, who said

that she had already informed her supervisors of his condition and that she was told

not to send Anderson to the hospital. Shortly thereafter, the supervisor directed a

detention officer to take Anderson back to the medical clinic, where he received no

additional medication before being returned to his cellblock. Several inmates

reported that Anderson screamed in pain throughout the night.

      Abrams and Collard came on as daytime supervisors at 7 a.m. on February

15, 2015. Van Horn explained that incoming supervisors ordinarily are briefed

about any notable events from the night shift and anything that might require their

attention. Anderson’s repeated trips to the medical unit are reported in the log.

According to Fikes’s version of the facts, Anderson fell to the ground while

walking to the bathroom that morning and the inmates began beating on the door to

get someone’s attention. Abrams and Collard then entered the cellblock and,

according to an inmate, Collard “yanked him up by the back of his shirt and said

out loud that [he] had fallen down on purpose[,] threw him back on his bed[,] and

said that the nurses had done all they could and that [he] was just faking.” Buggs

Decl. at 7.




                                          6
               Case: 18-12373       Date Filed: 11/08/2019       Page: 7 of 25


       Around noon, a different detention officer responded to Anderson’s

cellblock after hearing inmates kicking at the door. He saw Anderson lying on the

floor with inmates holding his head; they reported that Anderson had passed out.

Anderson did not respond to questions from the officer; a nurse then came in and

shouted at Anderson to stop faking. She then directed the inmates to lie Anderson

down on the ground in a pool of urine. She asked Collard to get a wheelchair; he

returned slowly with a broken one. The other detention officer called in a medical

emergency, and a different nurse and an officer then performed CPR and used a

defibrillator to attempt to resuscitate Anderson. Anderson was taken to an off-site

emergency room where he was quickly pronounced dead. The cause of death was

determined to be an untreated perforated duodenal ulcer. According to an inmate,

after Anderson died Abrams told the inmates in his cellblock that they “should not

discuss what happened to Mr. Anderson with anyone.” Id. at 8.

       The personal representative of Anderson’s estate, his son Phillip Fikes, sued

in the United States District Court for the Northern District of Alabama. The

amended complaint named Tuscaloosa County Sheriff Ron Abernathy, Chief of

Jail Operations Eric Bailey, Abrams, Collard, Tuscaloosa County, and the United

States2 as defendants. Fikes’s civil rights claim alleged deliberate indifference to


1
 Whatley Health Services, Inc., the nonprofit that the jail contracted with to provide medical
services, has been “deemed an employee of the Public Health Center by [the Department of
Health and Human Services],” thus implicating the federal government. The government filed
                                               7
                Case: 18-12373       Date Filed: 11/08/2019       Page: 8 of 25


Anderson’s serious medical needs in violation of the Eighth Amendment’s

prohibition on cruel and unusual punishments, and his state law claims alleged

negligence, wrongful death, and the intentional infliction of emotional distress.3

       At the close of discovery, the court granted summary judgment to

Tuscaloosa County, Abernathy, and Bailey on all claims. The court concluded that

Tuscaloosa did not breach its duty to properly fund medical treatment for those

held in the jail, that there was no causal link between Tuscaloosa policy and

Anderson’s death, and that there was insufficient evidence to establish supervisory

liability on the part of Abernathy or Bailey.

       The court denied Abrams and Collard’s motion for summary judgment,

however, on the deliberate indifference claim, concluding that genuine issues of

material fact precluded the entry of summary judgment. The record taken in a light

most favorable to the plaintiff showed that “both Abrams and Collard laughed at

Anderson -- making fun of him and calling him a faker on numerous occasions,”

while “the seriousness of Anderson’s condition would have been obvious even to a

lay person.” See Mandel v. Doe, 888 F.2d 783, 789 (11th Cir. 1989).



an answer admitting liability as to Fikes’s claims under the Federal Tort Claims Act, contesting
only the amount of damages.
2
  The district court dismissed the state law claims against Tuscaloosa County, Abernathy, Bailey,
and Abrams on various state law grounds, including official immunity under Alabama law. See
Ala. Const. art. I, § 14; Ex parte Davis, 930 So. 2d 497, 500 (Ala. 2005). The only remaining
state law claims are negligence and wrongful death claims against Collard.
                                                8
              Case: 18-12373     Date Filed: 11/08/2019    Page: 9 of 25


      Soon thereafter, Abrams and Collard filed this interlocutory appeal in our

Court claiming that they were entitled to qualified immunity. The district court

stayed further proceedings pending the resolution of the appeal.

                                          II.

      We review the denial of summary judgment on the basis of qualified

immunity de novo, applying the same standards as the district court. Feliciano,

707 F.3d at 1247. We “resolve all issues of material fact in favor of the plaintiff,

and then determine the legal question of whether the defendant is entitled to

qualified immunity under that version of the facts.” Durruthy v. Pastor, 351 F.3d

1080, 1084 (11th Cir. 2003).

      Qualified immunity shields “government officials ‘from liability for civil

damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.’” Pearson

v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S.

800, 818 (1982)). The doctrine is designed to permit “government officials to

carry out their discretionary duties without the fear of personal liability or

harassing litigation.” Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002). It

therefore “protect[s] from suit ‘all but the plainly incompetent or one who is

knowingly violating the federal law.’” Id. (quoting Willingham v. Loughnan, 261

F.3d 1178, 1187 (11th Cir. 2001)).


                                           9
             Case: 18-12373     Date Filed: 11/08/2019    Page: 10 of 25


      “In order to receive qualified immunity, the public official ‘must first prove

that he was acting within the scope of his discretionary authority when the

allegedly wrongful acts occurred.’” Lee, 284 F.3d at 1194 (quoting Courson v.

McMillian, 939 F.2d 1479, 1487 (11th Cir. 1991)). After the defendant makes this

showing, “the burden shifts to the plaintiff to show that qualified immunity is not

appropriate.” Id. The parties do not dispute that Abrams and Collard were acting

within the scope of their discretionary authority. To defeat their claim to qualified

immunity, then, “(1) the relevant facts must set forth a violation of a constitutional

right, and (2) the defendant must have violated a constitutional right that was

clearly established at the time of defendant’s conduct.” Taylor v. Hughes, 920

F.3d 729, 732 (11th Cir. 2019).

                                          A.

      Fikes argues that Abrams and Collard violated Anderson’s constitutional

rights by their deliberate indifference to his serious medical needs. The Supreme

Court has long held that “deliberate indifference to serious medical needs of

prisoners” violates the Eighth Amendment’s prohibition on cruel and unusual

punishments. Estelle v. Gamble, 429 U.S. 97, 104 (1976). “A core principle of

Eighth Amendment jurisprudence in the area of medical care is that prison officials

with knowledge of the need for care may not, by failing to provide care, delaying

care, or providing grossly inadequate care, cause a prisoner to needlessly suffer the


                                          10
             Case: 18-12373     Date Filed: 11/08/2019    Page: 11 of 25


pain resulting from his or her illness.” McElligott v. Foley, 182 F.3d 1248, 1257

(11th Cir. 1999). Inadequate medical care in prison implicates the Eighth

Amendment because “[a]n inmate must rely on prison authorities to treat his

medical needs; if the authorities fail to do so, those needs will not be met.” Estelle,

429 U.S. at 103. A failure might result “in pain and suffering which no one

suggests would serve any penological purpose,” or in more severe cases produce

“physical torture or a lingering death” -- thus causing “‘unnecessary and wanton

infliction of pain’ proscribed by the Eighth Amendment.” Id. at 103–04 (citations

omitted) (quoting Gregg v. Georgia, 428 U.S. 153, 173 (1976)).

      To prevail on this kind of claim, a plaintiff must establish “1) an objectively

serious medical need and 2) [that the] defendant . . . acted with deliberate

indifference to that need.” Pourmoghani-Esfahani v. Gee, 625 F.3d 1313, 1317

(11th Cir. 2010). The second element has objective and subjective components,

requiring that “the defendant must 1) have subjective knowledge of a risk of

serious harm, 2) disregard that risk, and 3) display conduct beyond gross

negligence” to be held liable. Id.

      Abrams and Collard do not dispute that Anderson had objectively serious

medical needs, and for good reason. The only dispute is whether they were

deliberately indifferent to those needs. Abrams and Collard make three arguments:

first, they claim that the record lacks evidence that they were personally


                                          11
             Case: 18-12373     Date Filed: 11/08/2019    Page: 12 of 25


deliberately indifferent to his needs; second, that they lacked knowledge of

Anderson’s untreated medical needs; and finally, that because Anderson was

receiving some medical attention, they were entitled to rely on the treatment

decisions of the medical professionals.

      For starters, Abrams and Collard argue that Fikes has presented no evidence

that either defendant was deliberately indifferent to any of Anderson’s medical

needs. “[S]ince neither respondeat superior nor vicarious liability exists under §

1983,” Fikes must establish that Abrams and Collard were personally deliberately

indifferent to Anderson’s needs. See Cook ex rel. Estate of Tessier v. Sheriff of

Monroe Cty., 402 F.3d 1092, 1116 (11th Cir. 2005). Individual liability can be

established by proving that “the official was personally involved in the acts that

resulted in the constitutional deprivation,” that “a policy or custom that he

established or utilized results in deliberate indifference to an inmate’s

constitutional rights,” or that “he breach[ed] a duty imposed by state or local law”

and that the breach caused the plaintiff’s injury. Zatler v. Wainwright, 802 F.2d

397, 401 (11th Cir. 1986) (per curiam).

      On this record, the argument fails because taking the facts in the record as

true, and drawing all reasonable inferences in favor of the plaintiff, as we must at

this stage in the case, there is sufficient evidence that Abrams and Collard were

deliberately indifferent. Several inmates reported that Abrams and Collard in


                                          12
             Case: 18-12373      Date Filed: 11/08/2019    Page: 13 of 25


particular knew about the inmate’s condition since shortly after Anderson had

arrived at the jail on February 7, 2015, and they knew that nothing was being done

to ensure that he received adequate treatment. One inmate put it this way:

      [Anderson] clearly and obviously was in tremendous pain and it was
      getting progressively worse from [February 10] until his death.
      Nothing was being done for Mr. Anderson to actually help his
      condition. Abrams and Collard were well aware of this and were a
      big part of the problem.

Brifford Decl. at 2; see also Ligon Decl. at 2 (“They just kept giving him the same

things like enemas, suppositories, and mineral water and it was obvious to the

jailers and the medical staff and certainly to all of us that he was just getting

progressively worse.”); Buggs Decl. at 2–4 (“[Abrams and Collard] seemed to

have no interest whatsoever in getting [Anderson] the medical care he needed for

his condition.”).

      These inmates also attested that Abrams and Collard repeatedly made fun of

Anderson’s condition and accused him of malingering. One said that “[t]he jailers

came in and laughed at Mr. Anderson each day and accused him of just faking

being sick and in pain,” and “[s]pecifically, [he] recall[ed] Abrams and Collard

bullying Mr. Anderson by making fun of him and yelling at him to get up and quit

faking.” Brifford Decl. at 2–3; see also id. at 5 (“I remember Abrams and Collard

coming into the cell block and they began yelling at Mr. Anderson, with Collard

putting his face close to Mr. Anderson’s face while he screamed at him. Abrams


                                           13
             Case: 18-12373     Date Filed: 11/08/2019   Page: 14 of 25


and Collard told Mr. Anderson that they knew he was just faking it and that he

needed to stop faking and just get up.”); Buggs Decl. at 3–4 (“[Abrams and

Collard] and others just laughed at Mr. Anderson, ignored his pain and obviously

serious condition and yelled at him, calling him a faker.”).

      What’s more, several inmates said that Collard accused Anderson of faking

his condition even after he collapsed on the morning he died. Inmate Buggs

related that “Abrams and Collard came in and with Mr. Anderson on the floor from

having fallen, Collard yanked him up by the back of his shirt and said out loud that

Mr. Anderson had fallen down on purpose and he threw him back on his bed and

said that the nurses had done all they could and that Mr. Anderson was just

faking.” Buggs Decl. at 6–7.

      In response, Abrams and Collard assert that none of this is true. But we

cannot pick and choose what evidence to believe and what to reject on summary

judgment. All we can say is that taking the facts in a light most favorable to the

plaintiff, there is a genuine dispute of material fact as to whether Abrams and

Collard were personally involved in conduct that amounted to deliberate

indifference to Anderson’s acute medical needs.

      Abrams and Collard also say they are shielded from liability because they

lacked subjective knowledge of Anderson’s medical condition. The officers are

correct that our cases require that an official have “subjective knowledge of a risk


                                         14
             Case: 18-12373     Date Filed: 11/08/2019    Page: 15 of 25


of serious harm” before he may be held liable for deliberate indifference. Goebert

v. Lee County, 510 F.3d 1312, 1327 (11th Cir. 2007). We have said that “[t]o be

deliberately indifferent, a prison official must knowingly or recklessly disregard an

inmate’s basic needs so that knowledge can be inferred.” LaMarca v. Turner, 995

F.2d 1526, 1535 (11th Cir. 1993). In other words, the indifference to an inmate’s

needs must be truly deliberate, not merely negligent or accidental.

      A plaintiff, however, is not required to produce direct evidence of a

defendant’s mental state. “Whether a particular defendant has subjective

knowledge of the risk of serious harm is a question of fact ‘subject to

demonstration in the usual ways, including inference from circumstantial

evidence.’” Goebert, 510 F.3d at 1327 (quoting Farmer v. Brennan, 511 U.S. 825,

842 (1994)). The Supreme Court has explained that “a factfinder may conclude

that a prison official knew of a substantial risk from the very fact that the risk was

obvious.” Farmer, 511 U.S. at 842. The record in this case, when drawn in

plaintiff’s favor, supports the determination that it was obvious Anderson’s

condition was worsening throughout his stay, and that he needed emergency

medical attention. That is enough to support an inference that Abrams and Collard

were subjectively aware of a palpable risk of serious harm.




                                          15
             Case: 18-12373     Date Filed: 11/08/2019   Page: 16 of 25


       Detention Officer Jeremiah Van Horn’s declaration provides the strongest

evidence on this point. He described Anderson’s condition on February 14 this

way:

       Mr. Anderson looked like he was in terrible shape physically and he
       was obviously in great physical pain and distress. He was unable to
       speak loudly; but he was moaning and groaning and holding his
       stomach. He complained about tremendous pain in his stomach,
       which looked to be sticking out abnormally, and he complained of
       shortness of breath and said that for days he had been throwing up
       everything he was given. Other inmates present emphasized to me
       that Mr. Anderson had been in terrible pain from his stomach and had
       not eaten or gone to the bathroom in days. He was obviously unable
       to move out of bed on his own.

Van Horn Decl. at 3. Van Horn said that he immediately contacted a supervisor

and told him that Anderson “was in very seriously bad shape and needed

immediate medical attention.” Id. After being informed that Anderson had

already seen a nurse, Van Horn responded that “someone had to do something

immediately for Mr. Anderson and that whatever the nurses had been doing for

him was obviously not working as he was in terrible pain, short of breath, and

barely able to move.” Id. at 3. Van Horn added that Anderson “was in obviously

serious, critically bad shape in need of serious medical treatment. Everyone

present could readily see that.” Id.

       Notably, Van Horn took it upon himself to repeatedly check on Anderson’s

condition on the night of February 14, which strongly suggests that Anderson’s



                                         16
                 Case: 18-12373   Date Filed: 11/08/2019   Page: 17 of 25


need for immediate medical care was clear and obvious to a non-medically trained

jail official.

       Third, Abrams and Collard argue that they did not violate Anderson’s

constitutional rights because they reasonably relied on the assurances by trained

medical staff that he was receiving appropriate treatment. On this record, however,

a reasonable factfinder could determine that they acted with deliberate indifference

by not doing more. For starters, the description of Anderson’s dire medical

condition offered by Van Horn and the inmates, along with the various accounts of

his gradual deterioration, speak against any suggestion that Anderson had received

appropriate treatment from the medical staff. Van Horn put it this way: “whenever

[Anderson] saw the medical staff they just kept giving him the same things despite

him telling them that he could not keep down what they made him take, that

nothing they were doing was working and that he was only getting worse by the

day, not better.” Id.

       Moreover, there is a genuine dispute about whether it was reasonable to

accept the medical staff’s conclusion that, on Saturday, February 14, Anderson

could wait to see a doctor until Monday. As Van Horn put it, “[b]y this time on

February 14, 2015, he had been in excruciating pain from his stomach for days, his

stomach was sticking out badly and was hard to the touch, he could not move on

his own, he could not respond to questions, and this was well known to everyone in


                                           17
               Case: 18-12373     Date Filed: 11/08/2019    Page: 18 of 25


the cell block.” Id. at 5. A reasonable officer, even one who is not a medical

professional, should have recognized that urgent medical care was required. The

conclusion is bolstered by evidence that a nurse said that she had been directed by

her boss not to send Anderson to the hospital, and that “she [was] not going to lose

her job over it.” Id. at 6. Abrams and Collard were not required to overrule any

well-considered treatment decisions of medical professionals; they were required,

however, to notice that Anderson’s condition was very serious and getting worse

and intervene to get him the medical attention he obviously needed.

         The facts in the record viewed in a light favorable to the plaintiff show that

(1) Abrams and Collard knew about Anderson’s condition; (2) Anderson’s

condition was visibly serious to a lay person without medical training and getting

substantially worse by the day; (3) Abrams and Collard yelled at him and accused

him of faking it, even up until the day of his death; and (4) Abrams and Collard did

nothing to ensure that he got medical attention, even when another detention

officer thought that emergency medical care was obviously necessary. On this

record, a jury reasonably could conclude that Abrams and Collard failed to take

meaningful action to get Anderson medical treatment.

         On the plaintiff’s version of the facts, Anderson’s constitutional rights were

violated by Abrams and Collard’s deliberate indifference to his serious medical

needs.


                                            18
             Case: 18-12373     Date Filed: 11/08/2019    Page: 19 of 25


                                          B.

      Even if Anderson’s constitutional rights were violated, however, Abrams

and Collard still would be entitled to qualified immunity unless that right was

clearly established at the time. “The relevant, dispositive inquiry in determining

whether a right is clearly established is whether it would be clear to a reasonable

officer that his conduct was unlawful in the situation he confronted.” Saucier v.

Katz, 533 U.S. 194, 202 (2001). A plaintiff can show the violation of a clearly

established right in three ways. “First, and most commonly, a plaintiff can point to

a case with ‘materially similar’ facts decided by the Supreme Court, the Court of

Appeals, or the highest court of the relevant state. Or, a plaintiff can ‘show that a

broader, clearly established principle should control the novel facts in this

situation.’ The final, and often most difficult option is to demonstrate that ‘the

official’s conduct ‘was so far beyond the hazy border between [unlawful] and

acceptable [conduct] that [the official] had to know he was violating the

Constitution even without caselaw on point.’” Sebastian v. Ortiz, 918 F.3d 1301,

1310 (11th Cir. 2019) (citations omitted).

      Abrams and Collard argue that it was not clearly established that officials

can be held liable for deliberate indifference when an inmate is receiving medical

treatment. Fikes, however, responds that a long line of cases in this Circuit clearly




                                          19
              Case: 18-12373    Date Filed: 11/08/2019    Page: 20 of 25


established at the relevant time that Anderson’s rights were being violated. Three

of our cases define the contours of the relevant right.

      First, in Carswell v. Bay County, 854 F.2d 454 (11th Cir. 1988), a panel of

this Court held that there was sufficient evidence to find that a jail administrator

and a physician’s assistant were deliberately indifferent to an inmate’s medical

needs even though he received some medical care. Id. at 457. The plaintiff,

Carswell, had repeatedly requested treatment for a rash, constipation, and

significant weight loss, and he received the medication he requested “on some

occasions but other requests were simply ignored.” Id. at 455. He was prescribed

a cream for the rash and diagnosed with tonsillitis and constipation and given the

appropriate medication, though he continued to complain and he continued to lose

weight. Id.

      After seeing him at a court appearance, his public defender observed that

Carswell “looked like a concentration camp victim” and directly asked the

administrator to get him medical attention, which did not happen. Id. Two days

later, the physician’s assistant examined him again and noted that the inmate had

lost over fifty pounds in eleven weeks in jail. Id. Carswell was taken to the

hospital where he was diagnosed with diabetes. Id. The Court concluded that the

evidence showed that both defendants “had knowledge of Carswell’s need for

medical care,” that they “ignored the warnings,” and that the nonmedical official in


                                          20
             Case: 18-12373     Date Filed: 11/08/2019    Page: 21 of 25


particular saw “Carswell’s deteriorating condition during rounds at the jail,”

“received a request specifically addressed to him from Carswell for medical

attention,” and “did nothing significant to ensure that Carswell received medical

attention.” Id. at 457. That constituted deliberate indifference, despite the fact that

Carswell had received some medical attention and the relevant official was not a

medical professional.

      Later, in Goebert v. Lee County, 510 F.3d 1312 (11th Cir. 2007), another

panel of this Court reversed a grant of summary judgment in favor of the facility

commander of a jail, Captain Weaver, in a deliberate indifference case. There, the

plaintiff was pregnant and received adequate care for about the first month of

custody. Id. at 1317. Then she began leaking fluid and she was seen by the jail

doctor on two occasions. Id. As her condition worsened, nurses refused to take

her to the doctor, at times refused to accept her written medical request forms, and

eventually refused to give her forms to fill out. Id. at 1318. After about a week of

this, she wrote to Captain Weaver that the medical staff was “unconcerned” with

her condition and that she needed to see an outside obstetrician instead of the jail

doctor. Id. She added that she had lost a pregnancy the previous year when her

water broke early. Id. She saw the jail doctor the following day, who referred her

to an outside doctor, and four days later she finally received administrative

authorization to receive outside medical assistance. Id. at 1319. When she arrived


                                          21
               Case: 18-12373    Date Filed: 11/08/2019    Page: 22 of 25


at the hospital, it was discovered that she had lost nearly all of the amniotic fluid in

her womb. Id. She lost the pregnancy two days later. Id.

      This Court held that Weaver, a nonmedical official, was not entitled to

qualified immunity from the inmate’s deliberate indifference claim. As the Court

explained, Weaver had “abundant reason to believe that her medical need was

serious.” Id. at 1327. Most relevant, the Court rejected the argument that Weaver

was not liable because she was under the care of the prison medical staff:

      The fact that Goebert had been seen by Dr. Brown does not mean that
      a layman could not tell that she had a serious medical need at the time
      Captain Weaver received her complaint. For one thing, her complaint
      stated that Brown had recommended that she see an obstetrician. For
      another, her complaint made it clear that the medical staff who had
      seen Goebert had not attended to her needs. A lay person would
      recognize the need for an obstetrician’s attention in the circumstances
      that Goebert described to Weaver, including Brown’s
      recommendation to that effect, and a factfinder could reasonably
      conclude from the evidence that Weaver himself did recognize that
      need.

Id. at 1327–28 (emphasis added). The Court relied heavily on Carswell, which it

understood had placed Weaver on fair notice that “his actions or inaction violated

Goebert’s constitutional right to timely treatment of her serious medical needs.”

Id. at 1331.

      More recently, in Townsend v. Jefferson County, 601 F.3d 1152 (11th Cir.

2010), a panel of this Court held that two deputy county jail officials were entitled

to qualified immunity, distinguishing Carswell and Goebert. In this case, the


                                           22
             Case: 18-12373     Date Filed: 11/08/2019   Page: 23 of 25


plaintiff was pregnant and began to experience abdominal pain and vaginal

bleeding the morning after her arrest. Id. at 1154. She and other inmates contacted

the deputies, and she saw a nurse that evening, who concluded that her condition

was not an emergency and decided to see her only after administering medication

to other inmates. Id. at 1155–56. An hour or two later, she met with the nurse,

who again told her that it was not an emergency, albeit without conducting any

examination. Id. at 1156. The nurse told one deputy that she did not think the

plaintiff’s condition was an emergency, but she would consult a doctor. Id. The

nurse later asked another nurse to see the plaintiff, but she was never brought to the

medical clinic as a result of an apparent miscommunication. Sometime in the next

two hours, the plaintiff suffered a miscarriage. Id.

      The Court held that no reasonable jury could conclude that the deputy

county jail officials were deliberately indifferent. The Court reasoned:

      [One deputy] had been told by a medical professional that Townsend
      was not presenting an emergency, and although [the other] had not
      received the same report, [she] knew that a medical professional had
      spoken with Townsend and determined that Townsend could wait
      several hours for further evaluation. Townsend has not presented
      evidence that her situation was so obviously dire that two lay deputies
      must have known that a medical professional had grossly misjudged
      Townsend’s condition. Townsend also has not offered evidence that
      either [of the two deputies] must have known that [Nurse] Langston
      had ignored what she knew to be Townsend’s serious medical need so
      that she could complete her pill pass on schedule because, for
      example, Langston had previously exhibited deliberate indifference in
      carrying out [her] responsibilities.


                                          23
             Case: 18-12373      Date Filed: 11/08/2019    Page: 24 of 25


Id. at 1159 (citations and quotation marks omitted).

      As these cases make clear, when an inmate’s medical condition is so

obviously dire that a nonmedical official must know that the inmate requires

additional medical attention, that official can be held liable for deliberate

indifference if he does nothing. Carswell and Goebert clearly established that a

nonmedical official does not fulfill his obligations to an inmate whose condition is

clearly deteriorating merely by obtaining some medical attention for the inmate, if

it is plain and obvious to a person without medical expertise that the care is

inadequate and insufficient.

      The record evidence in this case supports Fikes’s claim that it would have

been obvious to any lay person that Anderson was not receiving adequate

treatment for a medical condition that was steadily deteriorating over a few short

days. Again the most powerful piece of evidence comes from jail official Van

Horn, who, like Abrams and Collard, was not a medical professional. Van Horn

said that by February 14 (the night before the inmate died) Anderson “was in very

seriously bad shape and needed immediate medical attention” and that he could tell

“that whatever the nurses had been doing for him obviously was not working.” He

emphasized that Anderson “badly needed” emergency treatment and that “from all

appearances [was] suffering from a very serious, life-threatening medical problem

and getting worse.” He repeated that Anderson “was in obviously serious,


                                          24
             Case: 18-12373     Date Filed: 11/08/2019    Page: 25 of 25


critically bad shape in need of serious medical treatment,” and “[e]veryone present

could see that.”

      Just like in Goebert, “[a] lay person would recognize the need for [a

physician’s] attention in the circumstances” described by Van Horn and others.

The evidence, taken in a light most favorable to the plaintiff, establishes that

Anderson’s condition was serious, getting worse, and ultimately became critical.

Instead of taking any actions, Abrams and Collard mocked him and accused him of

faking his condition. Goebert and Carswell provided them with fair notice.

      On this record, we are satisfied that there is enough evidence, if credited, to

take this case to a jury because Anderson’s constitutional rights were violated and

our case law clearly established that at the time Abrams and Collard acted. We

affirm.

      AFFIRMED.




                                          25